HARPER, J.
Appellant, under a complaint charging him with murder, was remanded to jail without bond on habeas corpus hearing. The evidence would show that trouble existed because of differences growing out of the relationship of landlord and tenant; ap.pellant being a tenant of deceased. The state’s evidence would support a verdict of *309murder upon express malice, therefore rendering the case nonbailable. But the defendant’s evidence raises the issues of self-defense and imperfect self-defense with such cogency as we think to require the court to submit those issues to the jury, and a court cannot say that a jury would not be justified in finding for the defendant on one or the other of those defenses, and under such circumstances we think the court erred in refusing to grant appellant bail.
The judgment is reversed, and bond fixed in the sum of $7,500.